LOWENSTEIN, Judge,
concurring.
MAI-CR2d 2.20 instructs the jury the burden is on the state to prove beyond a “reasonable doubt” the guilt of the defendant. The Notes on Use following this instruction contain the following plain and unequivocable language: “[N]o other instruction may be given elaborating further upon or attempting to define ... reasonable doubt.” Missouri case law contains such declarations that other than this instruction no further elaboration upon or attempt to define “reasonable doubt” may be made by the court or counsel. State v. Van, 543 S.W.2d 827, 830 (Mo.App.1976). Reasonable doubt is not to be further defined by anyone. State v. Lumsden, 589 S.W.2d 226, 229 (Mo. banc 1979), cert. denied, 446 U.S. 984, 100 S.Ct. 2967, 64 L.Ed.2d 841 (1980). The term needs no further definition — “Reasonable doubt is reasonable doubt, and that is about all that can be said in regard to it.” State v. Tulmage, 107 Mo. 543, 17 S.W. 990, 999 (1891); State v. Van, supra at 830.
In this case the prosecutor’s questions went beyond “discussing” reasonable doubt and went into the definition of the term. No matter how you slice it, the only legitimate question under the reading of the instruction and the notes is to inquire of the panel members whether they will be able to follow this instruction as given by the court. State v. Smith, 422 S.W.2d 50, 68 (Mo. banc 1967), reversed on the grounds the prospective jurors’ opinions or feelings on the rule of law is immaterial unless it keeps them from following the instructions.
The persistent line of questioning here by the prosecutor gave the state an advantage in picking a jury. The questioning was improper. Any such error is presumed prejudicial but may be harmless if harmless within the context of the case. State v. Callahan, 641 S.W.2d 186, 189 (Mo.App.1982). Within the context of this case the defendant can show no prejudice. He can show no infirmity with the jury that decided this case. As in all the cases cited in this opinion, after all the implorations by appellate courts condemning the practice of prosecutors or of defense counsel in defining or explaining to the jury as to what is the law, no conviction has been reversed for getting into this area on voir dire. In Callahan, supra, only when coupled with other error was the case reversed and remanded.
Even though the instruction and notes are so clear, the practice has been to warn the prosecutor not to tread in the area of reasonable doubt in voir dire or in closing, but if done, no error will result but don’t do it again. The defendant is not afforded relief when the trial judge restrains him from this argument. A body of law has been instructed that is in conflict with the intended use of the instruction. A stone fence has been erected around the hallowed ground of reasonable doubt with an opening wide enough to allow any kind of intrusion into the area. The instruction and the note should be changed or enforced.